Exhibit 17.1 Generation Zero Group, Inc. 13663 Providence Road, Suite #253 Weddington, NC28104 To the Board of Directors of Generation Zero Group, Inc.: I, Cynthia S. White, hereby resign as Chief Executive Officer and President, of Generation Zero Group, Inc. (the “Company”), effective as of 8:00 A.M., E.S.T., July 22, 2013.As a result of my resignation, I no longer hold any officer position whatsoever with the Company or any of its subsidiaries. Dated:July 22, 2013 Very truly yours, /s/ Cynthia S. White Cynthia S. White
